Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


RESPONSE TO APPLICANT’S AMENDMENT


1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/21 has been hereby entered.
 


2. Claims  12, 13, 19-21, 55-63 are pending. 


 Claims 12,13,19-21, 55-63 read on the method of treating a disease, comprising administering a cellular composition comprising B lymphocyte, wherein at least 50% of the B cells are characterized as CD24 high CD27+   are under consideration in the instant application.

3.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(e2) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 37(c) of this title before the invention thereof by the applicant for patent.


4. Claims  12,13, 19-21, 55-63 stand  rejected under pre-AIA   35 U.S.C. 102(e) as being anticipated by US Patent 9,913863 as is evidenced from the instant specification for the same reasons set forth in the previous Office Action, mailed on 02/12/21

Applicant’s argument’s filed on 08/12/21 have been fully considered but have not been found convincing.

Applicant asserts that the B lymphocytes used in the in the prior art US Patent’863 are CD1dhi and CD5+ but provides no teaching or suggestion for the use of CD27 to identify a population of IL-10 secreting B cell.

highCD27+.


Moreover, it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01©	Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.

The instant Specification clearly stated that  enriched population of B10  cells are characterized as   CD24highCD27+.  Since the office does not have a laboratory to test the reference B10 cells  it is applicant’s burden to show that the reference B10 cells  do not comprises at least 50%  or  90% of CD24highCD27+ as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

 As has been stated previously, US Patent’ 863 teaches  a method of treating of a diseases in the patients of need of the treatment comprising administering to said patient an effective amount of regulatory  B10 lymphocytes, wherein said B10 cells are capable of producing IL-10 in the subject. US Patent’ 863 teaches   that said disease is autoimmunity ( see entire document, abstract and paragraphs 2, 6, 13, 15.) US Patent’ 863 teaches   that said regulatory B10 cells are characterized as CD24highCD27+ ( see paragraph 166 in particular).  US Patent’ 863 teaches    that said cells can be ex-vivo stimulated with CD40 or mitogen ( see paragraphs 57 and  58 in particular).


Claims 50  and 55  are  included because the claimed structural properties  would be inherent properties of the referenced composition because the recited and claimed B lymphocytes are the same. See MPEP § 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Also, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.").”

The reference teaching anticipates the claimed invention.


5. No claim is allowed.


6. All claims are either identical to or patentable indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644